Citation Nr: 1020634	
Decision Date: 06/04/10    Archive Date: 06/10/10

DOCKET NO.  09-07 213	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for vertigo.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Devon Rembert-Carroll, Law Clerk







INTRODUCTION

The Veteran served on active duty from November 1966 to 
November 1970. 

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 2008 rating decision of the Department 
of Veterans Affairs (VA) Montgomery, Alabama, Regional Office 
(RO) that denied service connection for vertigo.  


FINDING OF FACT

The Veteran's vertigo first manifested many years after his 
separation from service, is unrelated to his service or to 
any incident therein, and is not shown to be the result of or 
aggravated by the service-connected bilateral hearing loss 
and tinnitus.


CONCLUSION OF LAW

The Veteran's vertigo was not incurred in or aggravated by 
his active service, may not be presumed to have been incurred 
in service and is not proximately due to or the result of the 
service-connected bilateral hearing loss or tinnitus.  38 
U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.307, 3.309, 3.310 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2009).  Disability which is proximately 
due to or the result of a disease or injury incurred in or 
aggravated by service will also be service-connected.  
38 C.F.R. § 3.310 (2009).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000); 
Degmetich v. Brown, 104 F.3d 1328 (1997); Cuevas v. Principi, 
3 Vet. App. 542 (1992); Rabideau v. Derwinski, 2 Vet. App. 
141 (1992).  Service connection for certain chronic diseases, 
like organic disease of the nervous system, will be 
rebuttably presumed if they are manifest to a compensable 
degree within one year following active service.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2009).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d) (2009). 

For the showing of chronic disease in service, there must be 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, evidence of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b) (2009).  Service connection may also be granted for 
a disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.03(d) (2009).  

In addition, service connection may be established on a 
secondary basis for a disability which is shown to be 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (2009).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show:  (1) that a current disability 
exists and (2) that the current disability was either caused 
by or aggravated by a service-connected disability.  38 
C.F.R. § 3.310(a) (2009); Allen v. Brown, 7 Vet. App. 439 
(1995).  

Service treatment records show that in a December 1967 
medical report, the Veteran complained of ear pain.  He was 
diagnosed with blocked right Eustachian tube.  A January 1969 
medical record indicates that the Veteran reported a stopped 
up left ear since having flu the previous week.  The 
impression was left otitis media and externa.  The Veteran's 
service treatment records, however, are negative for any 
complaints of or treatment for vertigo.  

On separation examination in September 1970, the Veteran 
denied having dizziness or fainting spells.  The examiner did 
not diagnose the Veteran with vertigo nor did the Veteran 
report any balance problems.  Since there were no recorded 
complaints of symptoms of vertigo during approximately four 
years of service and the Veteran was not found to have 
vertigo on separation, the Board finds that the weight of the 
evidence demonstrates that chronicity in service is not 
established in this case.  38 C.F.R. § 3.303(b).    

As chronicity in service has not been established, a showing 
of continuity of symptoms after discharge is required to 
support the Veteran's claim for service connection for 
vertigo.  38 C.F.R. § 3.303(b).  

The first objective post-service medical evidence of vertigo 
is a January 2008 VA medical examination where the Veteran 
reported some balance problems over the past two years.  The 
Veteran reported being evaluated by ENT and neurology but 
that the testing was inconclusive.  Upon examination of the 
Veteran, the examiner diagnosed bilateral hearing loss and 
tinnitus and opined that these disabilities were related to 
his period of service.  However, the examiner did not find 
that the Veteran's balance problems were related to his 
period of service or that his vertigo was due to or 
aggravated by his service-connected bilateral hearing loss 
and tinnitus.   

Service connection may be granted when all the evidence 
establishes a medical nexus between military service and 
current complaints.  Degmetich v. Brown, 104 F.3d 1328 (Fed. 
Cir. 1997); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  
The Board finds that the evidence is against a finding of a 
direct nexus between military service and the Veteran's 
vertigo.  The evidence is also against a finding that the 
vertigo is a result of the Veteran's service-connected 
bilateral hearing loss and tinnitus.  In addition, vertigo 
was not diagnosed within one year of separation, so 
presumptive service connection for vertigo is not warranted.  

The Veteran contends that his vertigo is related to his 
active service.  However, as a layperson, he is not competent 
to give a medical opinion on diagnosis, causation, or 
aggravation of a medical condition.  Bostain v. West, 11 Vet. 
App. 124 (1998); Routen v. West, 142 F.3d. 1434 (Fed. Cir. 
1998); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The 
Board acknowledges that the Veteran is competent to give 
evidence about what he experienced or observed.  Layno v. 
Brown, 6 Vet. App. 465 (1994).  However, competency must be 
distinguished from weight and credibility, which are factual 
determinations going to the probative value of the evidence.  
Rucker v. Brown, 10 Vet. App. 67 (1997).  Therefore, the 
Veteran can testify to that which he is competent to observe, 
such as balance problems, but he is not competent to provide 
a medical diagnosis for vertigo or to relate vertigo 
medically to his service.

The Veteran contends that the evidence shows continuity of 
symptoms after discharge and supports his claim for service 
connection.  However, the first post-service evidence of the 
Veteran's vertigo is reported to be in January 2006, 
approximately 36 years after his separation from service.  
The two year history given by the Veteran on the January 2008 
VA examination places the date of onset of vertigo as being 
many years after service. In view of the lengthy period 
without treatment, there is no evidence of a continuity of 
symptomatology, and that weighs heavily against the claim.  
Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  

The Board finds that the preponderance of the evidence weighs 
against a finding that the Veteran's vertigo developed in 
service.  Therefore, the Board concludes that vertigo was not 
incurred in or aggravated by service.  In addition, the Board 
finds that the preponderance of the evidence is against a 
finding that the Veteran's vertigo is proximately due to, the 
result of, or aggravated by his service-connected bilateral 
hearing loss and tinnitus.  As the preponderance of the 
evidence is against the claim for service connection, the 
claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. § 3.159 
(2009).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide."  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

Here, the RO sent correspondence in October 2007 and a rating 
decision in April 2008.  These documents discussed specific 
evidence, the particular legal requirements applicable to the 
claim, the evidence considered, the pertinent laws and 
regulations, and the reasons for the decisions.  VA made all 
efforts to notify and to assist the appellant with regard to 
the evidence obtained, the evidence needed, the 
responsibilities of the parties in obtaining the evidence, 
and the general notice of the need for any evidence in the 
appellant's possession.  The Board finds that any defect with 
regard to the timing or content of the notice to the 
appellant is harmless because of the thorough and informative 
notices provided throughout the adjudication and because the 
appellant had a meaningful opportunity to participate 
effectively in the processing of the claim with an 
adjudication of the claim by the RO subsequent to receipt of 
the required notice.  There has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically 
declining to address harmless error doctrine); see also 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has 
satisfied its duty to notify the appellant and had satisfied 
that duty prior to the final adjudication in the April 2008 
statement of the case.

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has also obtained a medical examination in 
relation to this claim.  Although no medical opinion was 
obtained regarding the etiology of the vertigo, the Board 
finds that VA has no duty to obtain such an opinion as there 
is no reason to believe that the vertigo, which developed 
many years after service, is related to any event in service 
or related to any service connected disability.  38 CFR § 
3.159(c) (2009)  Thus, the Board finds that VA has satisfied 
both the notice and duty to assist provisions of the law.


ORDER

Service connection for vertigo is denied.




____________________________________________
MICHAEL MARTIN 
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


